Case 1:19-cv-00578-JMS-RT Document 108 Filed 08/25/21 Page 1 of 1                   PageID #: 1012

                                                                                               LETTER

  DAVIDY.IGE                                                                            CLARE E. CONNORS
   GOVERNOR                                                                               ATTORNEY GENERAL


                                                                                         HOLLY T. SHIKAOA
                                                                                     FIRST DEPUTY ATTORNEY GENEAAl
                                        STATE OF HAWAII
                                 DEPARTMENT OF THE ATTORNEY GENERAL
                                            425 OveeN STREET
                                          HONOlUlU, HAWAII 96813
                                              (808) 586-1500




                                        August 25, 2021




   The Honorable J. Michael Seabright
   Chief Judge
   United States District Court
   District of Hawaii
   300 Ala Moana Blvd., Room C-435
   Honolulu, Hawaii 96850

              Re:   Todd Yukutake. et al. v. Clare E. Connors,
                    Civil No. 19-00578 JMS-RT

   Dear Judge Seabright:

          On behalf of Defendant Clare E. Connors, I am writing to request a status
   conference with the Court and Plaintiffs' counsel. The purpose of the conference is
   to discuss Defendant's plan to file an appeal, to request a stay from this Court
   pending that appeal, and Defendant's effort to seek amendment of the subject
   statutes in the Hawaii Legislature.

         I would appreciate participating in such a conference at the Court's earliest
   convenience. Thank you.

                                                          Respectfully submitted,



                                                          Kendall J. Moser
                                                          Deputy Attorney General

   cc: Alan Alexander Beck, Esq.
       Stephen D. Stamboulieh, Esq.
